Citation Nr: 0102322
Decision Date: 01/26/01	Archive Date: 03/12/01

DOCKET NO. 98-11 288               DATE JAN  26, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUE

Entitlement to an increased rating for major depressive disorder
with post-traumatic stress disorder (PTSD) and headaches, currently
evaluated as 70 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD 

W. Sampson, Counsel

INTRODUCTION

This case was previously before the Board in February 2000 when an
increased rating for major depressive disorder, with PTSD and
headaches was denied. The veteran appealed to the United States
Court of Appeals for Veterans Claims (known as the United States
Court of Veterans Appeals prior to March 1, 1999) (hereinafter,
"the Court"). In August 2000, the Court issued an Order vacating
the Board's decision with regard to the above issue only, and
remanded the matter for readjudication consistent with a Joint
Motion for Remand.

REMAND

In October 1997, the veteran was provided a Department of Veterans
Affairs (VA) PTSD examination. This examination did not contain an
entry on Axis V of the examiner's diagnosis, where the GAF Scale
score should be recorded. This part of the diagnosis is crucial
because, by definition, it is where the examiner is to record his
assessment of how the PTSD disability affects the appellant's
ability to function, both socially and industrially. When an
examination report does not contain sufficient detail, It is
incumbent upon the VA to return the report as inadequate for
evaluation purposes. 38 C.F.R. 4.2 (2000). Another examination, to
include the GAF, should be scheduled.

In a prior examination, the appellant's GAF score was 40, which
includes a major impairment in functioning, including being "unable
to work." See DSM-IV at 32. The Board infers from this evaluation
that the veteran has presented evidence of "marked interference
with employment," one of the factors referred to in 38 U.S.C.A.
3.321(b)(1). As such, in readjudicating the claim, the RO should
consider whether, referral for extraschedular consideration is
warranted.

In view of the foregoing, and in order to fully and fairly evaluate
the veteran's claim, the case is REMANDED for the following action:

2 -

1. The RO should obtain the names and addresses of all medical care
providers who have treated the veteran for his psychiatric
disability since September 1996, the date of his most recent record
of treatment by VA. After securing the necessary release(s), the RO
should attempt to obtain these records.

2. The veteran should be afforded another VA psychiatric
examination to determine the extent of his psychiatric disability.
The claimsfolder, to specifically include a copy of the psychiatric
rating criteria should be made available to the examiner for review
prior to the examination. The examiner should review the pertinent
history of the veteran's service-connected PTSD. The examination
report should include a detailed account of all manifestations of
psychiatric pathology found to be present. If there are different
psychiatric disorders, the examiner must reconcile the diagnoses to
the extent possible. It is essential that the examiner specify
which symptoms are associated with the service-connected PTSD. If
certain symptoms cannot be disassociated from one disorder to
another, it should be specified. If the veteran is found to be
suffering from a psychiatric disorder(s) in addition to PTSD, the
examiner must render an opinion as to whether or not the additional
psychiatric disorder(s) was caused by or is part of the service-
connected disorder. If there is no association between the existing
psychiatric disorders, the examiner must indicate so, and should
separate the symptoms associated with each disorder. The examiner
must assign a numerical code under the Global Assessment of
Functioning Scale (GAF) and must provide a definition of the score
assigned. The psychiatrist should also express an opinion as to the
extent of the social and industrial limitations

imposed by the service-connected psychiatric pathology. All
necessary special studies or tests including psychological testing
are to be accomplished. The diagnosis should be in accordance with
the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed.
1994).

3. After the development requested above has been completed to the
extent possible, the RO should again review the record. The RO
should determine whether the case warrants referral to the Under
Secretary for Benefits for consideration of entitlement to "an
extra- schedular evaluation commensurate with the average earning
capacity impairment due exclusively to the service-connected
disability. . . . " 38 C.F.R. 3.321(b)(1). The RO must provide
adequate reasons and bases to support the decision. If any benefit
sought on appeal, for which a notice of disagreement has been
filed, remains denied, the veteran and his representative, should
be furnished a Supplemental Statement of the Case and given the
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The veteran need take no action until otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's ADJUDICATION
PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

James R. Siegel 
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

 - 5 -



